DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
1- A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/2022 has been entered.
 
Amendment 
2- The Request for Continued Examination amendment filed has been entered and fully considered. Claims 1-5, 10-13 and 21-23 remain pending in the application. New claims 24-31 have been amended.




Response to Arguments
4- Examiner has considered Applicants’ proposed amendments and acknowledges that the previously filed claims 1-5, 10-13 and 21-23 remain allowed as set forth in the notice of allowance mailed on 4/27/2022. However, a careful reading of claims reveals minor typographical errors in the clauses “beam-spitting” of claims 1, 12, in addition to new claim 12. It is respectfully suggested to correct the clauses into “beam-splitting”.

The new claims are addressed in the rejections here under in more details.


Claim Interpretation - 35 USC § 112
5- The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Light reflecting element in claims 26-27, 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status (MPEP 706.02(m)).  

6- The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In addition, the functional recitation in the claims (e.g. "configured to" or "adapted to" or the like) that does not limit a claim limitation to a particular structure does not limit the scope of the claim. It has been held that the recitation that an element is "adapted to", "configured to", "designed to", or "operable to" perform a function is not a positive limitation but only requires the ability to so perform and may not constitute a limitation in a patentable sense. In re Hutchinson, 69 USPQ 139. (See MPEP 2111.04); see also In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014).
Also, it should be noted that it has been held that a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior art apparatus satisfying the claimed structural limitations Ex-parte Masham 2 USPQ2d 1647 1987).
The claimed system in the instant application is capable of performing the claimed functionality, as is the prior art used in the present office action. The Examiner notes that where the patent office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. In re Swinehart and sfiligoj, 169 USPQ 226 (C.C.P.A. 1971).


7- Claims 24-26 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Kotidis et al. (PGPUB No. 2016/0231239).

As to claim 24-25, Kotidis teaches an optical differential path length gas detector (Abstract and Figs. 1-15) comprising: a first light source producing a first light centered at a first wavelength and having a first pathway; a second light source producing a second light centered at a second wavelength and having a second pathway (two, or the same source of, the QCL sources 1-n with different light paths- since the sources are not claimed to be distinct); a first beam-spitting optic configured to split the light from the first pathway into a third and fourth pathway; a second beam-spitting optic configured to split the light from the second pathway into a fifth and sixth pathway (any of the two splitters in Figs. 1, 5, 7 or 10, or the beam splitter of the remaining figures since the two claimed splitters are not claimed to be distinct); a first photodetector disposed proximally to the first light source to measure light at the distal end of the third pathway, wherein the third pathway has a shorter pathlength than the fourth pathway; and26256.0602-NP(APD6311-2)16/872,758 Confirmation No. 65585a second photodetector disposed proximally to the second light source to measure light at the distal end of the fifth pathway, wherein the fifth pathway has a shorter pathlength than the sixth pathway; (claim 25) further comprising a third photodetector disposed at the distal end of the fourth and sixth pathways (any two or three of the detectors in Figs. 6-7 with their respective measured lights measured at the end of the different pathways; or and since the two photodetectors are not claimed to be distinct, the single detector in the remaining figures can be considered as the two/three claimed detectors measuring lights from the different pathways).  

As to claim 26, Kotidis teaches the optical differential path length gas detector of claim 25, further comprising a light reflecting element disposed in the fourth and sixth pathways which directs the light from the fourth and sixth pathways towards the third photodetector (Figs. 1-15; the mirrors used to create the multi path propagation inside the cells and from the cells onto the detectors).  



Claim Rejections - 35 USC § 103

8- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9- Claims 27-31 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kotidis in view of Wong et al. (PGPUB No. 2007/0145275).


As to claims 27-28, Kotidis teaches the optical differential path length gas detector of claim 26.
Kotidis does not teach expressly wherein the light reflecting element is shaped like a conic section; (Claim 28) further comprising an analog front-end.  
However, in a similar field of endeavor of optical measurements using spectroscopic means, Wong teaches a gas species detection apparatus and method (Abstract and Figs. 1-8) using conically shaped mirrors as light reflecting elements near the light source or the light detectors  (¶ 14, 37-40, 44 and Figs. 5-7). As to claim 28, Kotidis teaches using infrared photodiodes, or single photon detectors or acouto-optic detectors, all of which are known to present analog species from the limited genus of digital/analog detectors, and one with ordinary skill in the art would find obvious to use an analog detector at the end of Kotidis’ embodiments (See MPEP 2144.08 II A- 4(a). Sections 4 (c-e) can also be considered).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Kotidis in view of Wong’s suggestions so that the light reflecting element is shaped like a conic section; further comprising an analog front-end, with the advantage taught by Wong of effectively focusing the detection light and optimize the light measurements (¶ 40).

As to claims 29-30, the combination of Kotidis and Wong teaches the optical differential path length gas detector of claim 28.
Moreover, Kotidis suggests wherein the analog front-end calculates a ratio of signals from the first and third photodetectors; (Claim 30) wherein the analog front-end calculates a ratio of signals from the second and third photodetectors (¶ 63, 65 for ex.)
  
As to claim 31, the combination of Kotidis and Wong teaches the optical differential path length gas detector of claim 30.
The combination does not teach expressly wherein the analog front-end calculates a ratio of ratios -RoR- of signals from the first, second and third photodetectors.
	However, Kotidis teaches calculating multiple ratios between different light pulses between the multi-pass cell, the single-pass cell and the reference cell (¶ 63-65). One with ordinary skill in the art would find it obvious to calculate a ratio between the energy/intensity of the pulses through the cells and the reference cell to calibrate the measurements, then calculate a ratio of the ratios obtained for the multi-pass cell and the single-pass cell to calculate the gas properties as a function of the actual path length of the light pulses within the gas (See MPEP 2143 Sect. I. B-D). 
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Kotidis and Wong, in view of the general suggestions from Kotidis’ teachings so that the analog front-end calculates a ratio of ratios -RoR- of signals from the first, second and third photodetectors, with the advantage of effectively measuring calibrated gas measurements.



Allowable Subject Matter
10- Claims 1-5, 10-13 and 21-23 are allowed. 
The following is an examiner's statement of reasons for allowance:
As to independent apparatus claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious:


An optical differential path length gas detector comprising: 
a light source producing a light having a first pathway; 
a light filter disposed proximally to the light source; 
a beam-spitting optic configured to split the light from the first pathway into a second and third pathway, after having passed through the light filter; 
a first photodetector configured to measure light at the distal end of the second pathway, wherein the second pathway has a shorter pathlength than the third pathway; and 
a second photodetector configured to measure light at the distal end of the third pathway… 
wherein the beam-splitting optic is a conic section reflector having a shape of at least one of paraboloid, ellipse, ellipsoid, hyperbola, and hyperboloid

in combination with the other limitations.
The closest prior art found that pertains to the invention, with emphasis added, is Tkachuk, Ridder and Messerchmidt. However, the prior art fail to teach, suggest or render obvious the entire invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."




Conclusion

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamed K AMARA/
Primary Examiner, Art Unit 2886